DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 58, 60, 61, 66, 68, 72, 75, 79-81, 90-92, 94, 96, 107, 108, 112, 115, 118, 121, 126, 127, 147, 158, 159 directed to and non-elected without traverse.  Accordingly, claims 58, 60, 61, 66, 68, 72, 75, 79-81, 90-92, 94, 96, 107, 108, 112, 115, 118, 121, 126, 127, 147, 158, 159 been cancelled.

Reasons for Allowance
Claims 1, 21, 22, 24, 166, 28, 30, 33, 38, 44, 45, 46, 52, 56, 57, 162, 163, 164, 165, 167 are allowed over the prior art of record as amended in the response filed on January 07, 2022.

The following is an examiner’s statement of reasons for allowance: in view of the Affidavit filed on January 07, 2022, specifically numbers 13-18 from pages 4-7, and in view of pages 10-21 of Argument filed on January 07, 2022, the closest prior art of records fail to teach that: (a) exposing a tissue portion comprising a lean tissue of the subject in vivo to a magnetic field and RF pulse from a nuclear magnetic resonance device to excite hydrogen nuclei of water within the tissue portion comprising an extracellular water compartment, (b) in the absence of a contrast agent, measuring a T2 relaxation time of the hydrogen nuclei in the tissue portion using the nuclear magnetic resonance device to produce T2 relaxation time data, (c) deconvoluting the T2 relaxation time data using multi-exponential regression analysis to produce a signal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BO JOSEPH PENG/Primary Examiner, Art Unit 3793